Appeal from a judgment of the County Court of Queens County convicting defendant of the crimes of robbery in the first degree, grand larceny in the first degree and assault in the second degree, and sentencing him to State Prison for an indeterminate term of not less than twenty and not more than thirty years. In our opinion the evidence amply supports the conviction. The sentence, however, was not legal in so far as it concerned the minimum thereof. (People v. Lieberman, 248 App. Div. 602; affd., 273 N. Y. 524.) Pursuant to section 543, Code of Criminal Procedure, the judgment of the County Court of Queens County is modified by providing that defendant is sentenced to an indeterminate term of not less than fifteen years and not more than thirty years. As so modified, the judgment is unanimously affirmed. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.